                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 Dwight Alexander Rudisill,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00112-MR
                                      )                4:98-cr-00212-MR
                  vs.                 )
                                      )
 USA,                                 )
                                      )
             Respondents.             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 24, 2019 Order.

                                               May 24, 2019
